DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on October 25, 2021, after Final Rejection in the Final Office Action of July 29, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on October 25, 2021 which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT UNDER 37 C.F.R. § 1.116” filed on October 25, 2021 (“Amendment”) as the RCE’s submission. As to the Amendment’s attachments, the Amendments to the Specification have been accepted and entered, as can be seen by the attached.
               Status of Claims   
Claims 1, 9 & 16 have been amended, and claims 3, 5, 11, 13, 18 & 20 have been previously presented. As a result, the objection to claim 16 made in the FOA has been withdrawn as overcome: however, Examiner notes that the underlined portion in the third paragraph down of claim 16 reciting “authorizing…by the user” was always in claim 16, so it does not need to be underlined – and that Applicants merely took out the erroneously inserted “an executable portion claims 1-20 are pending and have been examined. The claim rejections and response to the arguments made by Applicants are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a system or method, which is one of the statutory categories of invention.
Step 2A, Prong One:  The Examiner has identified independent computer-implemented method claim 16 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and independent computer program product claim 9.  The claims recite a method for multi-group holding without re-authentication, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “integrating within a…terminal [entity] [e.g., human being cashier employee at a bank], wherein the…terminal [entity] is [employed] for management and deposition of physical resource distribution documents by a user; authorizing the user access to the…terminal [entity] based on authentication requirement satisfaction by the user; receiving a batch of physical resource distribution documents [via] the…terminal [entity] for user deposition, wherein the physical resource distribution documents are financial documents; parsing the batch of the physical resource distribution documents into groups based on…terminal [entity] limitations; imaging the physical resource distribution documents within the groups of the batch; performing real-time approval decision processing [with] the…terminal [entity] for each of the imaged physical resource distribution documents; identifying one or more resource distribution documents within a group for holding based on the real-time approval decision processing; setting aside the identified group associated with the one or more resource distribution documents for holding; allowing for processing of remaining groups of the batch without user re-authentication [with] the…terminal [entity]; triggering integration into a display associated with the…terminal [entity] to display to the user real-time processing decisions for the one or more imaged resource distribution documents for holding, wherein displaying to the user the real-time processing decisions further comprises displaying an image of the one or more resource distribution documents for holding, the group associated with the one or more resource distribution documents for holding, and a rational for holding the one or more resource distribution documents for holding; presenting to the user, via the display [of] the…terminal [entity], an option to allow user cancelation, confirmation, or request for re-processing of the one or more imaged resource distribution documents for holding; and receiving request for re-processing of an individual financial document of the one or more imaged resource distribution documents for holding, wherein an inconsistency of a scan of the individual resource distribution document is corrected by a user and allow the individual financial document to process with the remaining groups of the batch without user re-authentication into the…terminal [entity]” which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of multi-group holding of documents by a human being operator (e.g., bank employee or ATM employee) such as checks without requiring another human being consumer to re-authenticate when performing actions (e.g., depositing) with these documents. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claims 1, 9 & 16 recite an abstract idea. This judicial exceptions of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a computing system comprising a computer processing device and a non-transitory computer readable medium, wherein the computer readable medium comprises configured computer program instruction code, a computer terminal, a display, and a computer terminal receptacle, to perform all the steps. A plain reading of FIGS. 2 & 4-5 as well as their associated descriptions in paragraphs [0032]-[0042] & [0048]-[0061] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0033] (“The processing device 210 may generally refer to a device or combination of devices having circuitry used for implementing the communication and/or logic functions of the computer terminal 120. For example, the processing device 210 may include a control unit, a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing.”); [0050] (“Additionally, referring to processing system 130 illustrated in Figure 4, the processing device 342 may generally refer to a device or combination of devices having circuitry used for implementing the communication and/or logic functions of the processing system 130. For example, the processing device 342 may include a control unit, a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing…The processing device 342 may further include functionality to operate one or more software programs based on computer-executable program code 352 thereof, which may be stored in a memory device 350, such as the processing system application 354 and the authentication application 353. As the phrase is used herein, a processing device may be "configured to" perform a certain function in a variety of ways, including, for example, by having one or more general-purpose circuits perform the function by executing particular computer-executable program code embodied in computer-readable medium, and/or by having one or more application-specific circuits perform the function.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The computer processing device, the computing system, the configured computer program instruction code, the computer readable medium, the computer terminal, and the display are also recited at a high-level of generality, e.g., as generic processing devices or processors, computing systems, computer program instruction code, computer readable mediums, computer terminals and displays performing (or having program instructions stored thereon performing) generic computer functions such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the computer processing device, the computing system, the configured computer program instruction code, the computer readable medium, the computer terminal, the display, and the computer terminal receptacle of independent claim 16, independent claims 1 & 9 also contain the generic computing components of: a system (claim 1), a memory device with computer-readable program code stored thereon (claim 1), a communication device (claim 1), a printing device (claim 1), a processing device (claim 1), a computer program product (claim 9), and at least one non-transitory computer-readable medium having computer-readable program code (executable) portions embodied therein (claim 9).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer processing device (claim 16), the computing system (claim 16), the configured computer program instruction code (claim 16), the computer readable medium (claim 16), the computer terminal (claims 1, 9 & 16) having the display (claims 1, 9 & 16), the computer terminal receptacle (claims 1, 9 & 16), the system (claim 1), the memory device with computer-readable program code stored thereon (claim 1), the communication device (claim 1), the printing device (claim 1), the processing device (claim 1), the computer program product (claim 9), and the at least one non-transitory computer-readable medium having computer-readable program code (executable) portions embodied therein (claim 9), recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 16 is not patent eligible, nor are independent claims 1 & 9 based on similar reasoning and rationale.
Dependent claims 2-8, 10-15 & 17-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 10 & 17, the limitations of “The system of claim 1, wherein parsing the batch of the physical resource distribution documents into groups based on computer terminal limitations, further comprises placing 10 or less physical resource distribution documents into a group” (claim 2), “The computer program product of claim 9, wherein parsing the batch of the physical resource distribution documents into groups based on computer terminal limitations, further comprises placing 10 or less physical resource distribution documents into a group” (claim 10), and “The computer-implemented method of claim 16, wherein parsing the batch of the physical resource distribution documents into groups based on computer terminal limitations, further comprises placing 10 or less physical resource distribution documents into a group” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these 
In claims 3, 11 & 18, the limitations of “The system of claim 1, wherein allowing user re-processing of the one or more imaged resource distribution documents for holding further comprises, without requiring user re-authentication into the computer terminal: re-imaging the physical resource distribution documents; performing a second real-time approval decision processing at the computer terminal for each of the imaged physical resource distribution documents; identifying one or more resource distribution documents for holding based on the real-time approval decision processing; presenting, via a display on the computer terminal, an identification of one or more imaged resource distribution documents for holding; and allowing user cancelation, confirmation, or request for re-processing of the one or more imaged resource distribution documents for holding, wherein allowing for user cancelation of the one or more imaged resource distribution documents for holding further comprises returning the physical resource distribution document to the user via a computer terminal receptacle” (claim 3), “The computer program product of claim 9, wherein allowing for user re-processing of the one or more imaged resource distribution documents for holding further comprises, without requiring user re-authentication into the computer terminal: re-imaging the physical resource distribution documents; performing a second real-time approval decision processing at the computer terminal for each of the imaged physical resource distribution documents; identifying one or more resource distribution documents for holding based on the real-time approval decision processing; presenting, via a display on the computer terminal, an identification of one or more imaged resource distribution documents for holding; and allowing user cancelation, confirmation, or request for re-processing of the one or more imaged resource distribution documents for holding, claim 11), and “The computer-implemented method of claim 16, wherein allowing for user re-processing of the one or more imaged resource distribution documents for holding further comprises, without requiring user re-authentication into the computer terminal: re-imaging the physical resource distribution documents; performing a second real-time approval decision processing at the computer terminal for each of the imaged physical resource distribution documents; identifying one or more resource distribution documents for holding based on the real-time approval decision processing; presenting, via a display on the computer terminal, an identification of one or more imaged resource distribution documents for holding; and allowing user cancelation, confirmation, or request for re-processing of the one or more imaged resource distribution documents for holding, wherein allowing for user cancelation of the one or more imaged resource distribution documents for holding further comprises returning the physical resource distribution document to the user via a computer terminal receptacle” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps (e.g., re-imagining, performing, identifying, presenting, and allowing steps) performed, and also describe an additional element or generic computing component known as the computer terminal receptacle in a method for multi-group holding without re-authentication.
In claims 4, 12 & 19, the limitations of “The system of claim 1, wherein performing real-time approval decision processing further comprises performing an initial approval decision on the imaged physical resource distribution documents to determine if a hold on processing the claim 4), “The computer program product of claim 9, wherein performing real-time approval decision processing further comprises performing an initial approval decision on the imaged physical resource distribution documents to determine if a hold on processing the imaged physical resource distribution document downstream will occur, wherein a hold is based on an identification of an exception or misappropriation” (claim 12), and “The computer-implemented method of claim 16, wherein performing real-time approval decision processing further comprises performing an initial approval decision on the imaged physical resource distribution documents to determine if a hold on processing the imaged physical resource distribution document downstream will occur, wherein a hold is based on an identification of an exception or misappropriation” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of performing real-time approval decision processing in a method for multi-group holding without re-authentication.
In claims 5, 13 & 20, the limitations of “The system of claim 1, wherein allowing for processing of remaining groups of the batch without user re-authentication into the computer terminal further comprises not stopping the processing of the remaining groups of the batch nor requiring re-authentication and re-initiation of the processing” (claim 5), “The computer program product of claim 9, wherein allowing for processing of remaining groups of the batch without user re-authentication into the computer terminal further comprises not stopping the processing of the remaining groups of the batch nor requiring re-authentication and re-initiation of the processing” (claim 13), and “The computer-implemented method of claim 16, wherein claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of allowing for processing of remaining groups of the batch without user re-authentication into the computer terminal in a method for multi-group holding without re-authentication.
In claims 6 & 14, the limitations of “The system of claim 1, wherein the physical resource distribution document is a check” (claim 6), and “The computer program product of claim 9, wherein the physical resource distribution document is a check” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the physical resource distribution document in a method for multi-group holding without re-authentication.
In claims 7 & 15, the limitations of “The system of claim 1, wherein imaging the received physical resource distribution documents further comprises performing optical character recognition on the physical resource distribution documents at the computer terminal” (claim 7), and “The computer program product of claim 9, wherein imaging the received physical resource distribution documents further comprises performing optical character recognition on the physical resource distribution documents at the computer terminal” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further 
In claim 8, the limitations of “The system of claim 1, wherein the computer terminal is an automated teller machine (ATM)” (claim 8), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, and also describe an additional element or generic computing component.  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gromley et al., U.S. Pat. 8,800,866 B1 (“Gromley”) in view of Thomas et al., U.S. Pat. 9,589,256 B1 (“Thomas”).
As to claim 1, Gromley teaches, suggests and discloses: “a system for multi-group holding…, the system comprising:” (see, e.g., Gromley, Abstract (“A banking system”); Col. 11:51-52 (“holding items that are transferred between customers and the service provider”)
“a memory device with computer-readable program code stored thereon”. See, e.g., Gromley, Col. 12:23-24 (“Memory 82 is operative to hold instructions to be executed by the processor
“a communication device”. See, e.g., Gromley, Col. 20:46-50 (describing “communication device 232”); 60-64 (“communication device 236”).
“a printing device for printing resource distribution documents”. See, e.g., Gromley, Col. 20:30 (“printers”); Col. 34:34 (“device (e.g., a check imager, a printer”).
 “a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:”. See, e.g., Gromley, Col. 12:22-24 (“Processor 80 is in operative connection with a memory schematically indicated 82. Memory 82 is operative to hold instructions to be executed by the processor”); Col. 23:53-56 (“at least one processor 418 in operative connection with at least one data store 420 [memory device] and in operative connection with the telephone system 396 [communication device]”); Col. 21:1-4 (“Receiving device 238 is operative to receive one or more signals from each of the communication devices, and to communicate with the at least one processor 218 in the computer 216.”). 
“integrate within a computer terminal, wherein the computer terminal is for management and deposition of physical resource documents by a user”. See, e.g., Gromley, Col. 9:57-67 (“The exemplary service provider terminal 22 further includes a transfer opening 48. The transfer opening extends through the transfer conduit and enables access to the carrier 32. In the exemplary embodiment, the service provider is enabled to place items to be transferred to a customer into an interior area of the carrier when the carrier is positioned at the service provider station. In exemplary embodiments, the items to be transferred may include pharmacy items, such as medical items, instruction booklets, currency, credit card vouchers, receipts, prescriptions and other documents and things that are exchanged in performing a transaction.”); Col. 15:10-26 (similar disclosure); Col. 8:46-Col. 10:15 (discussing “provider terminal 22” and “customer terminal 24”); Col. 18:38-48 (drive-through “customer terminal 200”).
“authorize the user access to the computer terminal based on authentication requirement satisfaction by the user”. See, e.g., Gromley, Col. 2:50-57 (“Automated banking machines may include a card reader that operates to read data from a bearer record such as a user card. The automated banking machine may operate to cause the data read from the card to be compared with other computer stored data related to the bearer or their financial accounts. The machine operates in response to the comparison determining that the bearer is an authorized system user to carry out at least one transaction which is operative to transfer value to or from at least one account.”); 
“receive a batch of physical resource distribution documents at the computer terminal for user deposition, wherein the physical resource distribution documents are financial documents”. See, e.g., Gromley, Col. 5:17-18 (“images of checks [financial documents] received from a user”); Col. 53:3-6 (“Sensors (at the [automated banking] machine) are operable to store received check deposit envelopes”); Col. 54:24-25 (“The system can also identify each check received by…from a particular [automated banking] machine.”); Col. 55:7-11 (“The system can collect data on the length of time since a particular machine sent checks electronically for processing. For example, batch of checks can include images of checks that were received by a machine in different transactions.”); Col. 56:56-59 (“The system allows a person at the center to visually see (via displayed graphs, charts, etc.) that a particular machine has received an unnormal large amount (fifty) of checks since it last unloaded check images.”); Col. 57:3-4 (“That the high volume of checks already received at the machine”); claim 1 (“an automated banking machine…[that] includes:…at least one check acceptor, wherein the at least one check acceptor is operable to receive financial checks from authorized users of the machine”); claims 3 & 5 (nearly identical limitations).
“parse the batch of the physical resource distribution documents into groups based on computer terminal limitations”. See, e.g., Gromley, Col. 54:60-Col.55:4 (“The system can additionally track automated banking machine data related to checks that were not received in an envelope…For example, the machine can periodically electronically send (based on a predetermined time period) a group of plural check images as a batch to the server. The batch may be communicated in one or more messages to the server.”).
“image the physical resource distribution documents within the groups of the batch”. See, e.g., Gromley, Col. 54:60-Col.55:4 (“The system can additionally track automated banking machine data related to checks that were not received in an envelope. The machine can make one or more images of such received checks. These (electronic) check images can be periodically sent (e.g., once or twice a day) from the machine to a remote server for check processing. For example, the machine can periodically electronically send (based on a predetermined time period) a group of plural check images as a batch to the server. The batch may be communicated in one or more messages to the server. The batch can include generated (or captured) check images from different checking transactions that involved different machine users.”).
“perform real-time approval decision processing at the computer terminal for each of the imaged physical resource distribution documents”. See, e.g., Gromley, Col. 8:9-10 (“real time monitoring of unprocessed check data that is currently stored at an automated banking machine.”); Col. 40:31-33 (“the use of dashboard displays allows a manager to make real time decisions regarding many factors of issues”); Col. 54:3-19 (discussing real time statistical data for checks, disclosed substantially throughout and in Abstract). 
“identify one or more resource distribution documents within a group for holding based on the real-time approval decision processing”. See, e.g., Gromley, Col. 54:24-29 (“The system can also identify each check received by, stored in, and/or removed from a particular machine. Thus, the system can provide evidence on whether a specifically identified check was ever received by a particular machine (or by the network of machines).”); Col. 11: 51-52 (“holding items that are transferred between customers and the service provider [thus, identified checks above can be held or grouped for holding]”).
“set aside the identified group associated with the one or more resource distribution documents for holding”. See, e.g., Gromley, Col. 11: 51-52 (“holding items that are transferred between customers and the service provider [thus, identified checks above can be held or grouped for holding and then set aside for holding as well]”).
“allow for processing of remaining groups of the batch…”. See, e.g., Gromley, Col. 54:9, Col. 55:36, 55-56, 65; Col. 56:2-3, 21-22, claims 1 & 7 (“check processing”); Col. 55:8-9 (“sent checks electronically for processing”); Col. 55:29-30 (“send its check images for processing”); Col. 57:30-31 (“timing processing of the check(s)”); Col. 58:5-7 (“check images which were in each respective batch that was sent for processing”).
“trigger integration into a display associated with the computer terminal to display to the user real-time processing decisions for the one or more imaged resource distribution documents for holding, wherein displaying to the user the real-time processing decisions further comprises displaying an image of the one or more resource distribution documents for holding, the group associated with the one or more resource distribution documents for holding, and a rational for holding the one or more resource distribution documents for holding”. See, e.g., Gromley, FIG. 55, Col. 8:9-10 (“real time monitoring of unprocessed check data”); Col. 33:14-16 (“This allows a remotely located person to access and view desired data in essentially real time.”); Col. 33:22-24 (“This data uploading time frame allows for the data to be generally current (e.g., near real time) and up to date.”); Col. 39:38-37 (“FIG. 43 shows a display screen that provides real time facility information with regard to drive-up customer flow.”); Col. 39:33-41 (“Again, a dashboard display can provide output relative to analog meters (like a speedometer, a tachometer, etc.). A dashboard display format can be selected to show a facility's statistical data for particular dates, including real time data for the current date. For example, a manager may select (via a PC) an option to review current day transaction data in a dashboard display format. The interface then outputs a dashboard that shows real time transaction data.”); Col. 40:8-9 (“Of course, as previously discussed, KPIs can also be presented in shorter time frames, including real time.”); Col. 40:31-34 (“As can be seen, the use of dashboard displays allows a manager to make real time decisions”); Col. 51:1-5 (“The system can automatically provide real time statistical analysis to captured transaction data. The transaction data can be presented (displayed) to a system user in a manner that allows the user to see the results in an informative format (charts, graphs, diagrams, models, alerts, etc.).”); Col. 52:46-48 (“Again, a displayed map can show the current (real time) status of all machines that are undergoing cash reloading activity.”); Col. 54:30-39 (“Again, resulting information related to data collected on check handling can be displayed in real time through one or more displays…These can also be visually output (and compared) through the displays in real time.”); Col. 61:9-11 (“Alternatively, the client may view real time data concerning the average number of transactions for all machines in the network for the present day.”); Col. 61:60-Col 62:15 (“As previously discussed, the system enables tracking and statistical data to be presented to a system user in real time. Thus, the system allows a person (manager) to know (visually access) in real time what (events, status, etc.) is currently (instantly) occurring at an automated banking machine, at a given facility (branch), in a given region, and/or across an entire banking network…At least one system processor can analyze this data to generate statistical data in real time. This real time statistical data can be based at least in part on an average of at least one measurable feature (e.g., total number of transactions per day, average transaction time for the current day, number of times a card reader was operated during a predetermined period, amount of cash currently available for dispensing, etc.)...The processor can also cause the statistical data to be presented in real time through at least one display (screen) device to a system client. The system processor can also cause a real time alert to be sent to a system client about a statistical anomaly regarding a particular machine.”). 
“present to the user, via the display on the computer terminal, an option to allow user cancelation, confirmation, or request for re-processing of held of the one or more imaged resource distribution documents for holding; and”. See, e.g., Gromley, Col. 56:59-62 (“The system produces visual output showing that the currently oldest check image belongs to a check that was deposited into the machine three hours earlier [reason for holding being the time deposited].”); Col. 14: 9 (“request that the customer retry the card reading steps and/or PIN entry steps”); Col. 15:5-6 (“the service provider chooses to retry the requested transaction”); Col. 16:63-64 (“Such [biometric or other input] information may be used to verify that the transaction is authorized [confirm]”); Col. 44:58-61 (similar disclosure); for “computer terminal receptacle”: See, e.g., Gromley, FIG. 5 (elements 32 & 96), Col. 11:49-52 (“As shown in FIG. 5, the exemplary carrier 32 includes a body 96 [computer terminal receptacle]. Body 96 bounds an interior area of the carrier which is adapted for holding items that are transferred [e.g., returned] between customers and the service provider.”); FIG. 55 (elements 702, 706), Col. 57:41-44 (“FIG. 55 shows an automated banking machine 700 that includes a check acceptor 702 (or envelope acceptor) [computer terminal receptacle], a check imager 704, and a check (or envelope) storage area 706 [same]…”); Thomas, Col. 2:16-31 (describing FIGS. 3-7 showing processes of “returning a transaction card to a user of a transaction machine upon completion of a transfer or payment” and from the Applicants’ Specification, e.g., para. [0064] the “physical resource distribution document” can be a “payment instrument” such as a transaction card and the “computer terminal receptacle” is the transaction machine or a part of it); Col. 5:22-32; Col. 9:3-Col. 10:61 (same).
“receive request for re-processing of an individual financial document of the one or more imaged resource distribution documents for holding, wherein an inconsistency of a scan of the individual resource distribution document is corrected by a user and allow the individual financial document to process with the remaining groups of the batch…into the computer terminal.” See, e.g., Gromley, Col. 14: 9 (“request that the customer retry the card reading steps and/or PIN entry steps [receive request for re-processing of an individual financial document of the one or more imaged resource distribution documents for holding]”); Col. 15:5-6 (“the service provider chooses not to retry the requested transaction [same]”); Col. 16:63-64 (“Such [biometric or other input] information may be used to verify that the transaction is authorized [determining inconsistency of the scan]”); Col. 44:58-61 (similar disclosure); for “computer terminal receptacle”: See, e.g., Gromley, FIG. 5 (elements 32 & 96), Col. 11:49-52 (“As shown in FIG. 5, the exemplary carrier 32 includes a body 96 [computer terminal receptacle]. Body 96 bounds an interior area of the carrier which is adapted for holding items that are transferred [e.g., returned] between customers and the service provider.”); FIG. 55 (elements 702, 706), Col. 57:41-44 (“FIG. 55 shows an automated banking machine 700 that includes a check acceptor 702 (or envelope acceptor) [computer terminal receptacle], a check imager 704, and a check (or envelope) storage area 706 [same]…”); Thomas, Col. 2:16-31 (describing FIGS. 3-7 showing processes of “allow the individual financial document to process with the remaining groups of the batch…into the computer terminal” and from the Applicants’ Specification, e.g., para. [0064] the “physical resource distribution document” can be a “individual financial document” to process by the “computer terminal receptacle” is the transaction machine or a part of it); Col. 5:22-32; Col. 9:3-Col. 10:61 (same).
However, Gromley does not specifically or expressly disclose a system for multi-group holding “without re-authentication”, allow for processing of remaining groups of the batch “without user re-authentication into the computer terminal” and allow the individual financial document to process with the remaining groups of the batch “without user re-authentication” into the computer terminal, as recited by claim 1.
Thomas cures this deficiency because Thomas teaches, suggests and discloses all of the above-recited limitations, particularly “without re-authentication” and “without user re-authentication into the computer terminal”. See, e.g., Thomas, Col. 2:62-66 (“The bank computer system 101 and the transaction machine 130 may cooperate to provide a user with the ability to chain multiple transactions during a single session (without re-authenticating)”); Col. 5:55-59 (“Chained transactions allow the user to complete multiple transactions without having to re-authenticate at the ATM (e.g., reinsert their transaction card, enter a PIN, etc.) and wait for their information to be authenticated for each transaction.”); Col. 5:63-65 (“the ATM provides the user with another set of options for transactions that may be performed without the user having to re-authenticate.”); claim 2 (“make chained transactions without re-authenticating”).
Thomas also provides further disclosure, in addition to Gromley’s disclosure above, of present to the user, via the display on the computer terminal, an option to “allow user cancelation, confirmation, or request for re-processing of the one or more imaged resource distribution documents for holding”. See, e.g., Thomas, Col. 10:45-54 (“the transaction machine also cancels the transaction…in which the transaction is canceled and the session is ended.”); FIG. 4 (box 410 – “Confirmation screen displayed”); FIG. 7 (box 710 – “Confirm selection”); Col. 9:25-32 (“confirmation screen…After the user confirms the donation”); Col. 10:33-35 (“a user…is prompted to confirm the action.”); Col. 4:37-39 (“The deposit mechanism 134 may be configured to accept deposits…such as envelope or envelope-free deposits of…checks”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Gromley’s and Thomas’ above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Gromley with Thomas would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., processing transactions e.g. batch check processing or holding without user or customer re-authentication into an ATM terminal) to yield predictable results and a reasonable See MPEP 2143. Examiner further submits that combining Gromley with Thomas would be particularly advantageous in integrating methods and systems “for processing…batch[es] of checks [that] include images of checks” (Gromley, Col. 55:9-10) with methods and systems for “[c]hained transactions [that] allow the user to complete multiple transactions without having to re-authenticate at the ATM” (Thomas, Col. 5:55-56) to ultimately teach, suggest and disclose all the limitations recited by claim 1.
As to claim 9, Gromley in view of Thomas also teaches, suggests and discloses all the limitations recited by claim 9 of a “computer program product for multi-group holding without re- authentication with at least one non-transitory computer-readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion configured for integrating within a computer terminal, wherein the computer terminal is for management and deposition of physical resource distribution documents by a user; an executable portion configured for authorizing the user access to the computer terminal based on authentication requirement satisfaction by the user; an executable portion configured for receiving a batch of physical resource distribution documents at the computer terminal for user deposition, wherein the physical resource distribution documents are financial documents; an executable portion configured for parsing the batch of the physical resource distribution documents into groups based on computer terminal limitations; an executable portion configured for imaging the physical resource distribution documents within the groups of the batch; an executable portion configured for performing real-time approval decision processing at the computer terminal for each of the imaged physical resource distribution documents; an executable portion configured for identifying one or more resource distribution documents within a group for holding based on the real-time approval decision See Gromley & Thomas above for the nearly identical limitations in claim 1.
As to claim 16, Gromley in view of Thomas additionally teaches, suggests and discloses all the limitations recited by claim 16 of a “computer-implemented method for multi-group holding without re-authentication, the method comprising: providing a computing system See Gromley & Thomas above for the nearly identical limitations in claim 1.
 As to claims 2, 10 & 17, Gromley in view of Thomas also teaches, suggests and discloses the limitations of “The system of claim 1, wherein parsing the batch of the physical resource distribution documents into groups based on computer terminal limitations, further comprises placing 10 or less physical resource distribution documents into a group” (claim 2), “The computer program product of claim 9, wherein parsing the batch of the physical resource distribution documents into groups based on computer terminal limitations, further comprises placing 10 or less physical resource distribution documents into a group” (claim 10), and “The computer-implemented method of claim 16, wherein parsing the batch of the physical resource distribution documents into groups based on computer terminal limitations, further comprises placing 10 or less physical resource distribution documents into a group” (claim 17). See, e.g., Gromley, Col. 49:18-21 (displaying up to “(ten) numerically identified items (goods) on a display list” which may be extended to the number of check images disclosed); Col. 56:56-59 (“The system allows a person at the center to visually see (via displayed graphs, charts, etc.) [see above] that a particular machine has received an unnormal large amount (fifty) of checks [which can be split up into ten or less displayed items due to the disclosure from above
As to claims 3, 11 & 18, Gromley in view of Thomas also teaches, suggests and discloses the limitations of “The system of claim 1, wherein allowing user re-processing of the one or more imaged resource distribution documents for holding further comprises, without requiring user re-authentication into the computer terminal” (claim 3), “The computer program product of claim 9, wherein allowing for user re-processing of the one or more imaged resource distribution documents for holding further comprises, without requiring user re-authentication into the computer terminal” (claim 11), and “The computer-implemented method of claim 16, wherein allowing for user re-processing of the one or more imaged resource distribution documents for holding further comprises, without requiring user re-authentication into the computer terminal” (claim 16):
“re-imaging the physical resource distribution documents”. See, e.g., Gromley, Col. 54:60-Col.55:4 (“The system can additionally track automated banking machine data related to checks that were not received in an envelope. The machine can make one or more images of such received checks. These (electronic) check images can be periodically [re-imaging] sent (e.g., once or twice a day) from the machine to a remote server for check processing. For example, the machine can periodically electronically send (based on a predetermined time period) a group of plural check images as a batch to the server [re-imaging]. The batch may be communicated in one or more messages to the server. The batch can include generated (or captured) check images from different checking transactions that involved different machine users [re-imaging].”).
“performing a second real-time approval decision processing at the computer terminal for each of the imaged physical resource distribution documents”. See, e.g., Gromley, Col. 8:9-10 (“real time monitoring of unprocessed check data that is currently stored at an automated banking machine [real-time monitoring allows second real-time approval decision processing].”); Col. 40:31-33 (“the use of dashboard displays allows a manager to make real time decisions regarding many factors of issues [same]”); Col. 54:3-19 (discussing real time statistical data for checks, disclosed substantially throughout and in Abstract). 
“identifying one or more resource distribution documents for holding based on the real-time approval decision processing”. See, e.g., Gromley, Col. 54:24-29 (“The system can also identify each check received by, stored in, and/or removed from a particular machine. Thus, the system can provide evidence on whether a specifically identified check was ever received by a particular machine (or by the network of machines).”); Col. 11: 51-52 (“holding items that are transferred between customers and the service provider [thus, identified checks above can be held or grouped for holding]”).
“presenting, via a display on the computer terminal, an identification of one or more imaged resource distribution documents for holding; and”. See, e.g., Gromley, Col. 56:59-62 (“The system produces visual output showing that the currently oldest check image belongs to a check that was deposited into the machine three hours earlier.”).
“allowing user cancelation, confirmation, or request for re-processing of the one or more imaged resource distribution documents for holding, wherein allowing for user cancelation of the one or more imaged resource distribution documents for holding further comprises returning the physical resource distribution document to the user via a computer terminal receptacle”. See, e.g., Gromley, Col. 14: 9 (“request that the customer retry the card reading steps and/or PIN entry steps”); Col. 15:5-6 (“the service provider chooses not to retry the requested transaction”); Col. 16:63-64 (“Such [biometric or other verify that the transaction is authorized [confirm]”); Col. 44:58-61 (similar disclosure); for “computer terminal receptacle”: See, e.g., Gromley, FIG. 5 (elements 32 & 96), Col. 11:49-52 (“As shown in FIG. 5, the exemplary carrier 32 includes a body 96 [computer terminal receptacle]. Body 96 bounds an interior area of the carrier which is adapted for holding items that are transferred [e.g., returned] between customers and the service provider.”); FIG. 55 (elements 702, 706), Col. 57:41-44 (“FIG. 55 shows an automated banking machine 700 that includes a check acceptor 702 (or envelope acceptor) [computer terminal receptacle], a check imager 704, and a check (or envelope) storage area 706 [same]…”); Thomas, Col. 2:16-31 (describing FIGS. 3-7 showing processes of “returning a transaction card to a user of a transaction machine upon completion of a transfer or payment” and from the Applicants’ Specification, e.g., para. [0064] the “physical resource distribution document” can be a “payment instrument” such as a transaction card and the “computer terminal receptacle” is the transaction machine or a part of it); Col. 5:22-32; Col. 9:3-Col. 10:61 (same).
As to claims 4, 12 & 19, Gromley in view of Thomas also teaches, suggests and discloses the limitations of “The system of claim 1, wherein performing real-time approval decision processing further comprises performing an initial approval decision on the imaged physical resource distribution documents to determine if a hold on processing the imaged physical resource distribution document downstream will occur, wherein a hold is based on an identification of an exception or misappropriation” (claim 4), “The computer program product of claim 9, wherein performing real-time approval decision processing further comprises performing an initial approval decision on the imaged physical resource distribution documents to determine if a hold on processing the imaged physical resource distribution document downstream will occur, wherein a hold is based on an identification of an exception or misappropriation” (claim 12), and “The computer-implemented method of claim 16, wherein performing real-time approval decision processing further comprises performing an initial approval decision on the imaged physical resource distribution documents to determine if a hold on processing the imaged physical resource distribution document downstream will occur, wherein a hold is based on an identification of an exception or misappropriation” (claim 19). See, e.g., Gromley, Col. 8:9-10 (“real time monitoring of unprocessed check data that is currently stored at an automated banking machine.”); Col. 40:31-33 (“the use of dashboard displays allows a manager to make real time decisions regarding many factors of issues”); Col. 56:65-Col. 57:15 (“Based on the data analyzed, the system can then produce visual output which indicates to the person at the center that there is a potential problem associated with the machine, because the machine is not scheduled to unload its next batch of images for another five hours. That is, because of the high volume of checks already received at the machine and the time still available for the machine to receive many more checks, there is a potential problem that all of the checks will not be able to be properly processed in a timely manner…The system [can] also…carry out a remedy (e.g., instruct the machine to perform an unloading of check images) for detected problems if no human action is taken (received by the system) within a predetermined time period.”); Col. 57:16-40 (“the monitoring system can also operate to detect potential problems involving checks that are received in envelopes…the system can determine how long the currently oldest envelope has been stored in a particular machine since the last unloading of envelopes occurred at that machine…the system has access to data which indicates the last time envelopes were unloaded from that particular machine…The system can also check the next scheduled unloading of envelopes for that particular machine. From the gathered information the system can determine whether the currently oldest envelope can remain in the machine until the next scheduled unloading, without causing a problem in timing processing of the check(s) in the oldest envelope. If the monitoring system determines that the oldest envelope will be held too long in the machine, then it can cause (or recommend) a courier to be sent to the machine to pick up (unload) the deposit envelopes before a specified time. Alternatively, the system can send to someone in the bank branch which is nearest to the automated banking machine, a message which indicates that the machine is in need of having its deposit envelopes unloaded and the checks therein imaged by the bank.”).
As to claims 5, 13 & 20, Gromley in view of Thomas also teaches, suggests and discloses the limitations of “The system of claim 1, wherein allowing for processing of remaining groups of the batch without user re-authentication into the computer terminal further comprises not stopping the processing of the remaining groups of the batch nor requiring re-authentication and re-initiation of the processing” (claim 5), “The computer program product of claim 9, wherein allowing for processing of remaining groups of the batch without user re-authentication into the computer terminal further comprises not stopping the processing of the remaining groups of the batch nor requiring re-authentication and re-initiation of the processing” (claim 13), and “The computer-implemented method of claim 16, wherein allowing for processing of remaining groups of the batch without user re-authentication into the computer terminal further comprises not stopping the processing of the remaining groups of the batch nor requiring re-authentication and re-initiation of the processing” (claim 20). See disclosures from Gromley about check processing in claim 1, e.g., Gromley, Col. 54:9, Col. 55:36, 55-56, 65; Col. 56:2-3, 21-22, claims 1 & 7 (“check processing”); Col. 55:8-9 (“sent checks electronically for processing”); Col. 55:29-30 (“send its check images for processing”); Col. 57:30-31 (“timing processing of the check(s)”); Col. 58:5-7 (“check images which were in each respective batch that was sent for processing”); combined with disclosures from Thomas on “without re-authentication” in claim 1, e.g., Thomas, Col. 2:62-66 (“The bank computer system 101 and the transaction machine 130 may cooperate to provide a user with the ability to chain multiple transactions during a single session (without re-authenticating)”); Col. 5:55-59 (“Chained transactions allow the user to complete multiple transactions without having to re-authenticate at the ATM (e.g., reinsert their transaction card, enter a PIN, etc.) and wait for their information to be authenticated for each transaction.”); Col. 5:63-65 (“the ATM provides the user with another set of options for transactions that may be performed without the user having to re-authenticate.”); claim 2 (“make chained transactions without re-authenticating”).  
As to claims 6 & 14, Gromley in view of Thomas also teaches, suggests and discloses the limitations of “The system of claim 1, wherein the physical resource distribution document is a check” (claim 6), and “The computer program product of claim 9, wherein the physical resource distribution document is a check” (claim 14). See disclosures from Gromley above and throughout regarding “check processing”, imaged checks, depositing/storing checks at ATMs, e.g., FIG. 55 (elements 702, 704, 706), Col. 57:41-43 (“FIG. 55 shows an automated banking machine 700 that includes a check acceptor 702 (or envelope acceptor), a check imager 704, and a check (or envelope) storage area 706.”).
As to claims 7 & 15, Gromley in view of Thomas also teaches, suggests and discloses the limitations of “The system of claim 1, wherein imaging the received physical resource distribution documents further comprises performing optical character recognition on the physical resource distribution documents at the computer terminal” (claim 7), and “The computer program product of claim 9, wherein imaging the received physical resource performing optical character recognition on the physical resource distribution documents at the computer terminal” (claim 15). See, e.g., Gromley, Col. 42:5-15 (“A state driver's license [physical resource distribution document] has user identifying data. Such license data can be presented by a magnetic stripe, a bar code, written text information, and/or a photograph…For example, a written text reader can comprise a scanner that uses character recognition software to read written text information.”); Col. 42:19-33 (“An exemplary driver license [physical resource distribution document] scanner can have specifications with regard to several features, including…text extraction (OCR or standard font”); see also Thomas, Abstract, Col. 1:35-37 (“Identification information is received from a transaction card [and according to paragraph [0064] of Applicants’ Specification, the “physical resource distribution document” can include a transaction card or payment instrument, which the driver license from Gromley is an obvious variant of]”).
As to claim 8, Gromley in view of Thomas also teaches, suggests and discloses the limitations of “The system of claim 1, wherein the computer terminal is an automated teller machine (ATM)” (claim 8). See, e.g., Gromley, FIG. 55 (element 700), Col. 57:41-43 (“FIG. 55 shows an automated banking machine 700 that includes a check acceptor 702 (or envelope acceptor), a check imager 704, and a check (or envelope) storage area 706.”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ general assertion on pages 14-16 of the Amendment, under the heading of “A. 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example: The Examiner has identified independent computer-implemented method claim 16 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and independent computer program product claim 9.  The claims recite a method for multi-group holding without re-authentication, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “integrating within a…terminal [entity] [e.g., human being cashier employee at a bank], wherein the…terminal [entity] is [employed] for management and deposition of physical resource distribution documents by a user; authorizing the user access to the…terminal [entity] based on authentication requirement satisfaction by the user; receiving a batch of physical resource distribution documents [via] the…terminal [entity] for user deposition, wherein the physical resource distribution documents are financial documents; parsing the batch of the physical resource distribution documents into groups based on…terminal [entity] limitations; imaging the physical resource distribution documents within the groups of the batch; performing real-time approval decision processing [with] the…terminal [entity] for each of the imaged physical resource distribution documents; identifying one or more resource distribution documents within a group for holding based on the real-time approval decision processing; setting aside the identified group associated with the one or more resource distribution documents for holding; allowing for processing of remaining groups of the batch without user re-authentication [with] the…terminal [entity]; triggering integration into a display associated with the…terminal [entity] to display to the user real-time processing decisions for the one or more imaged resource distribution documents for holding, wherein displaying to the user the real-time processing decisions further comprises displaying an image of the one or more resource distribution documents for holding, the group associated with the one or more resource distribution documents for holding, and a rational for holding the one or more resource distribution documents for holding; presenting to the user, via the display [of] the…terminal [entity], an option to allow user cancelation, confirmation, or request for re-processing of the one or more imaged resource distribution documents for holding; and receiving request for re-processing of an individual financial document of the one or more imaged resource distribution documents for holding, wherein an inconsistency of a scan of the individual resource distribution document is corrected by a user and allow the individual financial document to process with the remaining groups of the batch without user re-authentication into the…terminal [entity]” which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of multi-group holding of documents by a human being operator (e.g., bank employee or ATM employee) such as checks without requiring another human being consumer to re-authenticate when performing actions (e.g., depositing) with these documents. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 1, 9 & 16
Moreover, contrary to the arguments made on pages 14-15 of the Amendment, claim 1 of Example 37 is distinguishable from the present claims because it involves a combination of additional elements recited in a specific manner that integrates a mental process into a practical application. The present claims, in stark contrast, are mere human-operable steps that are being performed by generic computing components and thus are more similar to claim 3 of Example 37 because its additional components are recited at high levels of generality so that those recitations amount to no more than mere instructions to apply the judicial exception using generic computer components. 
Similarly, claim 1 of Example 42 is also distinguishable from the present claims because a specific combination of additional elements is recited that integrates the judicial exception into a practical application, and also establish a specific improvement over prior art systems. Again, the present claims merely describe how to generally apply the judicial exception and recite generic computing components at such a high level of generality that they are merely invoked as tools to perform an abstract idea – and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Hence, the present claims are more similar to claim 2 of Example 42.
Overall, because the recited method steps are directed to instances of human activity (receiving, parsing, imaging, approving, identifying, presenting, setting aside or holding documents such as checks) carried out by generic computing components, and for the reasons stated in the 35 U.S.C. 101 rejection above, the rejection of pending claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 17-19 of the Amendment, under the header of “B. 35 U.S.C. §103”, Examiner acknowledges that see, e.g., Gromley, FIG. 55, Col. 8:9-10 (“real time monitoring of unprocessed check data”); Col. 33:14-16 (“This allows a remotely located person to access and view desired data in essentially real time.”); Col. 33:22-24 (“This data uploading time frame allows for the data to be generally current (e.g., near real time) and up to date.”); Col. 39:38-37 (“FIG. 43 shows a display screen that provides real time facility information with regard to drive-up customer flow.”); Col. 39:33-41 (“Again, a dashboard display can provide output relative to analog meters (like a speedometer, a tachometer, etc.). A dashboard display format can be selected to show a facility's statistical data for particular dates, including real time data for the current date. For example, a manager may select (via a PC) an option to review current day transaction data in a dashboard display format. The interface then outputs a dashboard that shows real time transaction data.”); Col. 40:8-9 (“Of course, as previously discussed, KPIs can also be presented in shorter time frames, including real time.”); Col. 40:31-34 (“As can be seen, the use of dashboard displays allows a manager to make real time decisions”); Col. 51:1-5 (“The system can automatically provide real time statistical analysis to captured transaction data. The transaction data can be presented (displayed) to a system user in a manner that allows the user to see the results in an informative format (charts, graphs, diagrams, models, alerts, etc.).”); Col. 52:46-48 (“Again, a displayed map can show the current (real time) status of all machines that are undergoing cash reloading activity.”); Col. 54:30-39 (“Again, resulting information related to data collected on check handling can be displayed in real time through one or more displays…These averages can also be visually output (and compared) through the displays in real time.”); Col. 61:9-11 (“Alternatively, the client may view real time data concerning the average number of transactions for all machines in the network for the present day.”); Col. 61:60-Col 62:15 (“As previously discussed, the system enables tracking and statistical data to be presented to a system user in real time. Thus, the system allows a person (manager) to know (visually access) in real time what (events, status, etc.) is currently (instantly) occurring at an automated banking machine, at a given facility (branch), in a given region, and/or across an entire banking network…At least one system processor can analyze this data to generate statistical data in real time. This real time statistical data can be based at least in part on an average of at least one measurable feature (e.g., total number of transactions per day, average transaction time for the current day, number of times a card reader was operated during a predetermined period, amount of cash currently available for dispensing, etc.)...The processor can also cause the statistical data to be presented in real time through at least one display (screen) device to a system client. The system processor can also cause a real time alert to be sent to a system client about a statistical anomaly regarding a particular machine.”). For “receive request for re-processing…”: see, e.g., Gromley, Col. 14: 9 (“request that the customer retry the card reading steps and/or PIN entry steps [receive request for re-processing of an individual financial document of the one or more imaged resource distribution documents for holding]”); Col. 15:5-6 (“the service provider chooses not to retry the requested transaction [same]”); Col. 16:63-64 (“Such [biometric or other input] information may be used to verify that the transaction is authorized [determining inconsistency of the scan]”); Col. 44:58-61 (similar disclosure); for “computer terminal receptacle”: See, e.g., Gromley, FIG. 5 (elements 32 & 96), Col. 11:49-52 (“As shown in FIG. 5, the exemplary carrier 32 includes a body 96 [computer terminal receptacle]. Body 96 bounds an interior area of the carrier which is adapted for holding items that are transferred [e.g., returned] between customers and the service provider.”); FIG. 55 (elements 702, 706), Col. 57:41-44 (“FIG. 55 shows an automated banking machine 700 that includes a check acceptor 702 (or envelope acceptor) [computer terminal receptacle], a check imager 704, and a check (or envelope) storage area 706 [same]…”); Thomas, Col. 2:16-31 (describing FIGS. 3-7 showing processes of “allow the individual financial document to process with the remaining groups of the batch…into the computer terminal” and from the Applicants’ Specification, e.g., para. [0064] the “physical resource distribution document” can be a “individual financial document” to process by the “computer terminal receptacle” is the transaction machine or a part of it); Col. 5:22-32; Col. 9:3-Col. 10:61 (same).
Therefore, pending claims 1-20 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Humborstad, U.S. Pat. Pub. 2019/0065918 A1 – for disclosing continuing with transactions or using a card “without continued re-authentication” (para. [0060]).
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
February 4, 2022
                                                                                                                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/11/2022